DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 (First Paragraph)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1: 
In applicant’s response dated 9/13/2022, the Markush group was amended to remove the elected Markush grouping. Note that in the response to election requirement dated 5/2/2022, applicant elected the Markush grouping:
Applicant elects Set 1, Species A (a method for treating radioactive liquid waste, wherein the radioactive liquid waste used in forming the pretreatment solution does not contain a metal ion) and, for Set 2, Species C, further elects a metal ion, an oxidizing agent, and nitrous oxide. 
The claim now uses the transitional phrase “comprising” and the Markush language “adding two or more selected from the group consisting of” has been canceled. This constitutes new matter in that the change is not supported in the originally filed disclosure. Additionally, applicant’s amendment does not comply with the election requirement and elected species indicated above. Accordingly, applicant’s amendment broadens the scope of the previous closed Markush grouping by increasing the selection and number of elements (i.e. metal ions, oxidizing agents, etc.) and reads on the elected and non-elected species. See MPEP § 2117 and § 2111.03, subsection II. The claim language has been amended to include a plurality of metal ions - where original claim 1 recited “a metal ion” within a Markush group (see 2nd and 4th paragraph rejections of claims 3 and 4 in the Non-Final Office action dated 6/15/2022). The claim language has also been amended to include one or more oxidizing agents - where original claim 1 recited “an oxidizing agent” Within a Markush group (see 2nd and 4th paragraph rejections of claims 5 and 7 in the Non-Final Office action dated 6/15/2022). See MPEP 2173.05(h).
Claims 14 and 17-20 are rejected as being dependent on a rejected claim.



Claim Rejections - 35 USC § 112 (Second Paragraph)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: 
At line 11, new claim amendment of “the radiation irradiation” lacks antecedent basis. 
At lines 9-10, the language “the oxidizing agent comprises one or more selected from the group consisting of” is in improper Markush form. Applicants include the limitation of “the oxidizing agent comprises one or more selected group consisting of…” (emphasis provided). See MPEP                     
                        §
                    
                 2117 and § 2111.03, subsection II, for a discussion of the term “consisting of” in the context of Markush groupings.
Claims 14 and 17-18 are rejected as being dependent on a rejected claim.
Claim 19:
Claim 19 is indefinite because it depends upon a cancelled claim. Thus, the scope of the claimed subject matter of claim 19 cannot be specifically determined.
At line 1, “the organic decontamination agent” lacks antecedent basis.
At line 2, “the group” lacks antecedent basis.
Claim 20:
Claim 20 is indefinite because it depends upon a cancelled claim. Thus, the scope of the claimed subject matter of claim 20 cannot be specifically determined.
At line 1, “the inorganic decontamination agent” lacks antecedent basis.
At line 2, “the group” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US Patent Number: 5,901,368) in view of Chazot (EP 0247933 B1).
Claim 1: Regarding the limitation: A method for treating radioactive liquid waste, Wood et al. (hereafter Wood) disclose a method for mitigating recontamination by exposing a part of the reactor circuit to chemical solutions to dissolve the radioactive deposits that have accumulated on the surfaces of the equipment. The spent decontamination solution containing the dissolved radioactive deposits is then exposed to radiation to convert specific components of the decontamination chemical solution to harmless gas products (method for treating radioactive liquid wastes) (see column 3, lines 14-50).
Regarding the limitation: adding a metal ion, an oxidizing agent, and nitrous oxide to radioactive liquid waste to prepare a pre-treatment solution; Wood discloses preparing a decontamination solution (pretreatment solution) (see column 3, lines 14-25). Wood discloses a metal ion (see column 7, lines 1-4). Wood discloses an oxidizing agent - hydrogen peroxide (see column 6, lines 8-10) and hydroxyl radicals (an oxidizing species) (see column 6, lines 50-56). Wood discloses nitrous oxide for conversion of organic chemicals to the gas phase (see column 3, lines 60-65; column 6, lines 50-56).
Regarding the limitation: and irradiating the pre-treatment solution with radiation, Wood discloses the decontamination of the chemical solution containing the dissolved radioactive deposits is exposed to ionizing radiation (gamma rays, X-rays) from the reactor (radiation irradiation) with an average radiation dose of 0.1 Megarad per hour to convert components of the decontamination chemical solution into nonradioactive gas phase products (see column 4, lines 35-51).
Regarding the limitation: wherein the metal ion comprises an iron ion or a copper ion, Wood discloses that the presence of vanadium releases the chemical energy of the radical species and protects the organic components of the reagent against damage. Wood notes that similar reactions can take place with iron ions (see column 7, lines 12-18). Accordingly, Wood teaches that iron is a viable substitution for vanadium.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have substituted iron ions for vanadium ions for the purpose of releasing the chemical energy of the radical species and protecting the organic components against damage as taught by Wood.
Regarding the limitation: the oxidizing agent comprises one or more selected from the group consisting of peroxydisulfate (S2O8-) and a salt thereof, Wood discloses an oxidizing agent - hydrogen peroxide (see column 6, lines 8-10) and hydroxyl radicals (an oxidizing species) (see column 6, lines 50-56). 
Wood does not disclose using peroxydisulfate (S2O8-) and a salt thereof as an oxidizing agent.
However, Chazot et al. (Chazot hereafter) teach a method for decontaminating solid materials contaminated by radioactive elements (see page 1, Abstract). Chazot discloses using alkali metal hydroxide and oxidizing agents - peroxydisulfates are applied to the material so as to dissolve the contaminating element(s) selectively without appreciably attacking the solid material to be decontaminated (see page 1, Abstract; page 2). Chazot discloses that sulfuric acid (inorganic decontamination agent) is advantageously used with potassium peroxydisulfate (see page 3).
Wood and Chazot are considered analogous references because both are concerned with decontamination of radioactive contaminated elements.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used peroxydisulfate as the oxidizing agent in the method of Wood because Chazot teaches that peroxydisulfates may be selectively applied to the material to dissolve the contaminating element(s) without appreciably attacking the solid material to be decontaminated.
Regarding the limitation: and an irradiation dose of the radiation irradiation is 1 to 50 kGy based on an absorbed dose, Wood discloses a radiation dose of 0.1 Megarad (0.1 Mrad = 1 kGy) per hour to convert components of the decontamination chemical solution into nonradioactive gas phase products (see column 4, lines 35-51). Wood also discloses that decontamination reagents are typically used at a concentration between about 1 millimole per liter and 10 millimoles per liter, and thus, 10 Mrad (10 Mrad = 100 kGy) is likely the minimum dose absorbed to achieve useful radiolytic effects (see column 6, lines 20-24). Accordingly, the claimed irradiation dose is met by Wood. 
Claim 14: Regarding the limitation: The method of claim 1, wherein the radiation irradiation is one or more selected from the group consisting of an electron beam, an alpha ray, a beta ray, a gamma ray, an X-ray,  and a neutron ray, Wood discloses the decontamination of the chemical solution containing the dissolved radioactive deposits is exposed to ionizing radiation (gamma rays, X-rays) from the reactor (radiation irradiation) with an average radiation dose of 0.1 Megarad per hour to convert components of the decontamination chemical solution into nonradioactive gas phase products (see column 4, lines 35-51). Wood also discloses that decontamination reagents are typically used at a concentration between about 1 millimole per liter and 10 millimoles per liter, and thus, 10 Megarad is likely the minimum dose absorbed to achieve useful radiolytic effects (see column 6, lines 20-24). Wood discloses that external sources of radiation can be provided to increase the radiation dose (see column 4, lines 23-25) or as an alternative where the radiation step cannot be performed within a specific time period (see column 5, lines 44-50).
Claim 17: Regarding the limitation: The method of claim 1, wherein the pH of the radioactive liquid waste is 2 to 13, Wood discloses a pH of 2.0 – 7.0 (falling completely within the claimed range) for the LOMI process (see column 1, lines 28-32). Wood describes use of the invention in relation to LOMI decontamination – but may be applied to a wide range of decontamination processes (see column 5, lines 10-15). As such, the claimed pH is met by Wood. 
Claim 18: Regarding the limitation: The method of claim 1, wherein the radioactive waste liquid comprises at least one hardly degradable compound selected from the group consisting of an organic decontamination agent, an inorganic decontamination agent, and liquid scintillation counter liquid waste, and the treating of the radioactive waste liquid comprises removing the hardly degradable compound, Wood discloses adding picolinic acid for a 6 mM concentration (organic decontamination agent) (hardly degradable organic compound) (see column 8, lines 43-48). At the end of the decontamination process, the chemical agents are converted to gas phase species through application of radiolysis (treating radioactive waste liquid to remove hardly degradable compound).
Claim 19: Regarding the limitation: The method of claim 4 wherein the organic decontamination agent is selected from the group consisting of oxalic acid, citric acid, formic acid, picolinic acid, ethylenediamine-N, N, N', N'-tetraacetic acid (EDTA), gluconic acid, acetic acid, and sulfamic acid, it is noted that Wood teaches picolinic acid and formic acid as organic decontamination agents (see column 8, line 29 – column 9, line 18).
Claim 20: Regarding the limitation: The method of claim 4 wherein the inorganic decontamination agent is selected from the group consisting of nitric acid, sulfuric acid, hydrochloric acid, and hydrazine, Wood does not disclose the claimed inorganic decontamination agents. 
However, Chazot discloses that sulfuric acid (inorganic decontamination agent) is advantageously used with oxidizing agent potassium peroxydisulfate (see page 3). 
Wood and Chazot are considered analogous references as both are drawn to decontamination of radioactive surfaces using decontamination agents.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Wood an inorganic acid as the decontamination agent as taught by Chazot for the purpose of decontaminating a radioactive surface because Chazot teaches that inorganic decontamination agents, such as sulfuric acid, may be used for decontaminating radioactive surfaces in conjunction with peroxydisulfate, and Wood discloses his invention may be applied to a wide range of decontamination processes.

Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive.
It is initially noted that the rejections of claim 1 as being anticipated by Wood are withdrawn in view of applicant’s claim amendments. 
Applicant argues that Wood does teach an oxidizing agent of peroxydisulfate and a salt thereof.
	In response, the new limitation of peroxydisulfate is taught by Wood, as modified by Chazot, as shown in the Office action above. Bournot was not applied to teach the claimed limitation.
	It is noted that claim 1 has been amended to read on both the elected species and the non-elected species. However, the non-elected species remains withdrawn and only the elected species has been examined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571) 272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached at (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBIN S GRAY/Examiner, Art Unit 1773                                                                                                                                                                                                        


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773